        Case 6:19-cv-01338-EFM-JPO Document 35 Filed 03/25/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS


LINDA SILVEY,

                                     Plaintiff,

v.                                                          Case No. 19-1338-EFM

SHELTER MUTUAL INSURANCE
COMPANY,

                                     Defendant.


                                  AMENDED SCHEDULING ORDER

         Plaintiff has filed an unopposed motion (ECF No. 34) to amend the scheduling order

entered in this case (ECF No. 26). For good cause shown, the motion is granted, but with

slight modifications to the proposed deadlines:

         a)       Disclosures required Fed. R. Civ. P. 26(a)(2), including reports from retained

experts, are due from plaintiff by May 16, 2021, and from defendant by July 15, 2021.

Disclosures and reports by any rebuttal experts are due by July 29, 2021.

         b)       The parties shall complete all Fed. R. Civ. P. 35 physical or mental

examinations by June 18, 2021.

         c)       The final pretrial conference is rescheduled from July 22, 2021, to August

13, 2021, at 9:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,

                                                  1
O:\SchedulingOrders\19-1338-EFM-ASO.docx
        Case 6:19-cv-01338-EFM-JPO Document 35 Filed 03/25/21 Page 2 of 2




Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the

conference. No later than August 3, 2021, defendant shall submit the parties= proposed

pretrial        order        as       an   attachment     to    an     e-mail   directed   to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov).

         All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

         IT IS SO ORDERED.

         Dated March 25, 2021, at Kansas City, Kansas.

                                                         s/ James P. O=Hara
                                                        James P. O=Hara
                                                        U.S. Magistrate Judge




                                                   2
O:\SchedulingOrders\19-1338-EFM-ASO.docx
